Citation Nr: 0827173	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  04-41 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
November 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This case was brought before the Board in April 2007, at 
which time the claim was remanded to allow the Appeals 
Management Center in Washington, DC to further assist the 
veteran in the development of his claim, to include providing 
the veteran with proper VCAA notice.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.


FINDING OF FACT

There is no competent evidence to establish that the veteran 
is currently diagnosed with pseudofolliculitis barbae or any 
other chronic skin disorder of the face.


CONCLUSION OF LAW

Service connection for pseudofolliculitis barbae is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received proper notification 
by a June 2007 VCAA notice letter.  The RO's June 2007 letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence must be submitted by him; namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies. The duty to notify the veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

The Board notes that the June 2007 letter was sent subsequent 
to the initial unfavorable agency decision in June 2003.  
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an August 2008 supplemental statement of 
the case was provided to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

As a final note, during the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), which held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  A March 2006 VCAA letter provided 
such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file, as 
are post-service treatment records and reports from the 
Battle Creek VA Medical Center (VAMC).  The appellant has not 
identified any additional records that should be sought prior 
to a decision.  Therefore, VA's duty to assist the veteran in 
locating records has been satisfied.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that he suffers from 
pseudofolliculitis barbae or any skin disorder of the face.  
In light of the absence of a current diagnosis of a 
disability, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The United States Court of Appeals for the 
Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains he suffers from a skin disorder of the 
face.  Service treatment records indicate the veteran was 
placed on a shaving profile, advised not to shave due to 
pseudofolliculitis barbae.  However, a November 1973 Report 
of Medical Examination, completed upon the veteran's 
separation from active service, indicates a normal skin 
evaluation; no chronic condition was noted.

The Board notes that there is no evidence that the veteran is 
currently diagnosed with pseudofolliculitis barbae or any 
other skin disorder of the face.  In this regard, the Board 
observes that numerous physical examinations contained in the 
veteran's VA treatment records note a negative skin 
examination or generally unremarkable physical examination 
(see, e.g., August 1993 VA examination, January 2005 VA 
treatment record).  The Board acknowledges a June 2005 VA 
treatment record indicates the veteran has a history of a 
chronic rash on his entire body.  However, the Board observes 
that the treatment record indicates he did not then suffer 
from such a rash and does not diagnose the veteran with any 
chronic condition.

As noted above, the veteran claims he currently suffers from 
a skin disorder of the face.  However, he has provided no 
competent medical evidence indicating he currently suffers 
from such a condition.  The veteran was notified in the June 
2007 VCAA notice letter of the information necessary to 
support his claim.  He has yet to submit competent evidence 
of a current diagnosis.  The Board acknowledges that the 
veteran himself has claimed he currently suffers from a skin 
disorder of the face.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of pseudofolliculitis barbae or any 
other skin disorder of the face.  The veteran has produced no 
competent evidence or medical opinion in support of his claim 
that he suffers from such a disorder, and all evidence 
included in the record weighs against granting the veteran's 
claim.  


ORDER

Service connection for pseudofolliculitis barbae is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


